DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Del Zoppo III on 5/16/2022.

The application has been amended as follows:

1.	(Currently Amended) A method, comprising:
transmitting, with a two-dimensional non-rectangular transducer array, an ultrasound signal into a field of view;
receiving, with the two-dimensional non-rectangular transducer array, echoes produced in response to an interaction between the ultrasound signal and structure in the field of view; 
processing the received echoes, thereby generating scan lines indicative of the field of view, wherein the processing includes beamforming, and the beamforming comprising: determining an echo propagation delay based on a layered model, wherein the layered model includes a parameterized delay function;
correcting for a propagation path by computing a delay based on the parameterized delay function by minimizing a difference between a delay based on an actual propagation path and a delay based on an assumed propagation path; and 
utilizing the computed delay to process the received echoes and generate the scan lines indicative of the field of view.

21. (Canceled)

22. (Canceled)

23.	(Currently amended) The method of claim 1, wherein             
                
                    
                        
                            V
                        
                        
                            0
                        
                        
                            2
                        
                    
                    +
                    α
                    
                        
                            1
                            -
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            ϕ
                                        
                                    
                                
                            
                        
                    
                    +
                    β
                    (
                    1
                    -
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    2
                                    ϕ
                                
                            
                        
                    
                    )
                
            
        , where             
                
                    
                        V
                    
                    
                        0
                    
                
            
         represents the velocity,             
                ϕ
            
         represents a predetermined range of angles to correct over, and α and β represent weighting coefficients estimated to minimize the difference between the delay based on the actual propagation path and the delay based on the assumed propagation path.

29.	(New) A method, comprising:
transmitting, with a two-dimensional non-rectangular transducer array, an ultrasound signal into a field of view;
receiving, with the two-dimensional non-rectangular transducer array, echoes produced in response to an interaction between the ultrasound signal and structure in the field of view; 
processing the received echoes, thereby generating scan lines indicative of the field of view, wherein the processing includes beamforming, and the beamforming comprising: determining an echo propagation delay based on a layered model, wherein the layered model includes a parameterized delay function;
correcting a propagation delay by computing the propagation delay based on the parameterized delay function by minimizing a difference between a delay based on an actual propagation path and a delay based on an assumed propagation path; and 
utilizing the computed delay to process the received echoes and generate the scan lines indicative of the field of view.

30.	(New) The method of claim 29, wherein the parameterized delay function includes:             
                
                    
                        
                            V
                        
                        
                            0
                        
                        
                            2
                        
                    
                    +
                    α
                    
                        
                            1
                            -
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            ϕ
                                        
                                    
                                
                            
                        
                    
                    +
                    β
                    (
                    1
                    -
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    2
                                    ϕ
                                
                            
                        
                    
                    )
                
            
        , where             
                
                    
                        V
                    
                    
                        0
                    
                
            
         represents the velocity,             
                ϕ
            
         represents a predetermined range of angles to correct over, and α and β represent weighting coefficients estimated  to minimize a difference between a delay based on an actual propagation path and a delay based on an assumed propagation path.  

31.	(New) A method, comprising:
transmitting, with a two-dimensional non-rectangular transducer array, an ultrasound signal into a field of view;
receiving, with the two-dimensional non-rectangular transducer array, echoes produced in response to an interaction between the ultrasound signal and structure in the field of view; 
processing the received echoes, thereby generating scan lines indicative of the field of view, wherein the processing includes beamforming, and the beamforming comprising: determining an echo propagation delay based on a layered model, 
wherein the layered model includes a parameterized delay function, and the parameterized delay function includes:             
                
                    
                        
                            V
                        
                        
                            0
                        
                        
                            2
                        
                    
                    +
                    α
                    
                        
                            1
                            -
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            ϕ
                                        
                                    
                                
                            
                        
                    
                    +
                    β
                    (
                    1
                    -
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    2
                                    ϕ
                                
                            
                        
                    
                    )
                
            
        , where             
                
                    
                        V
                    
                    
                        0
                    
                
            
         represents the velocity,             
                ϕ
            
         represents a predetermined range of angles to correct over, and α and β represent weighting coefficients estimated  to minimize a difference between a delay based on an actual propagation path and a delay based on an assumed propagation path.

32.	(New) The method of claim 31, wherein the transmitting includes quantizing an input signal summed with a negative of a previous output signal producing a current output signal having a value of -1, ½, 0, ½, or 1, and driving elements of the two-dimensional non-rectangular transducer array with the current output signal.  


Allowable Subject Matter
Claims 1-11 and 23-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the interview of 5/16/2022, the amendments to specify the parameterized delay functions of the instant invention and recite the propagation path/delay functionality differs from the processing of the closest reasonable prior art to Alexandru (‘096), Johnson (‘596) and Hyuga (‘838). The specifics of the difference calculation and pathway adjustment/delay adjustment provides received echo processing that differs from those of Alexandru, Hyuga, and Johnson in that the layered modeling for a non-rectangular array is utilized to correct for non-straight pathways and deviations therefrom. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793